Case 2:20-cv-09437-VAP-MRW Document 33 Filed 09/01/21 Page 1 of 17 Page ID #:317



   1   ROB BONTA
       Attorney General of California
   2   GIAM M. NGUYEN
       Supervising Deputy Attorney General
   3   AUDRA C. CALL
       Deputy Attorney General
   4   State Bar No. 252804
        300 South Spring Street, Suite 1702
   5    Los Angeles, CA 90013
        Telephone: (213) 269-6611
   6    Fax: (916) 761-3641
        E-mail: Audra.Call@doj.ca.gov
   7   Attorneys for Defendants
       L. Bridgeforth, J. Hanks, M. Vaughan, B. Perez,
   8   A. Gaffney, M. Rosales, G. Hernandez and
       T. Lewandowski
   9
                         IN THE UNITED STATES DISTRICT COURT
  10
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
  11
  12
  13
  14   JASON HARMON,                              2:20-cv-9437 VAP (MRW[)
  15                                  Plaintiff, STIPULATED [PROPOSED]
                                                 PROTECTIVE ORDER
  16               v.
                                                  Judge:        The Honorable Virginia
  17                                                            A. Phillips
       LEWANDOWSKI, et al.,                       Trial Date: None assigned
  18                                              Action Filed: October 14, 2020
                                   Defendants.
  19
  20   ///
  21   ///
  22   ///
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///
                                              1
Case 2:20-cv-09437-VAP-MRW Document 33 Filed 09/01/21 Page 2 of 17 Page ID #:318



   1   1.    PURPOSES AND LIMITATIONS
   2        Disclosure and discovery in this action, under limited circumstances, are likely
   3   to involve production of confidential or private information for which special
   4   protection from public disclosure and from use for any purpose other than
   5   prosecuting this litigation may be warranted. In an effort to facilitate discovery in
   6   this matter, Plaintiff Jason Harmon, and Defendants Lewandowski, Perez, Rosales,
   7   Gaffney, Bridgeforth, Vaughan, Hanks, and Hernandez petition the Court to enter the
   8   following Stipulated Protective Order. The parties acknowledge that this Order does
   9   not confer blanket protections on all disclosures or responses to discovery and that
  10   the protection it affords from public disclosure and use extends only to the limited
  11   information or items that are entitled to confidential treatment under the applicable
  12   legal principles. The parties further acknowledge, as set forth in Paragraph 12.3
  13   below, that this Stipulated Protective Order does not entitle them to file confidential
  14   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
  15   followed and the standards that will be applied when a party seeks permission from
  16   the Court to file material under seal.
  17   2.   DEFINITIONS
  18        2.1 Challenging Party: a Party or Non-Party that challenges the designation of
  19   information or items under this order.
  20        2.2 “CONFIDENTIAL” Information or Items: information (regardless of how
  21   it is generated, stored or maintained) or tangible things that qualify for protection
  22   under Federal Rule of Civil Procedures 26(c).
  23        2.3. Counsel (without qualifier): Outside counsel of record (as well as their
  24   support staff).
  25        2.4 Designating Party: a Party or Non-Party that designates information or
  26   items that it produces in disclosures or in responses to discovery as
  27   “CONFIDENTIAL”.
  28
                                                 2
Case 2:20-cv-09437-VAP-MRW Document 33 Filed 09/01/21 Page 3 of 17 Page ID #:319



   1        2.5 Disclosure or Discovery Material: all items or information, regardless of
   2   the medium or manner in which it is generated, stored, or maintained (including,
   3   among other things, testimony, transcripts, and tangible things), that are produced or
   4   generated in disclosure or responses to discovery in the matter.
   5        2.6 Expert: a person with specialized knowledge or experience in a matter
   6   pertinent to the litigation who has been retained by a Party or its counsel to serve as
   7   an expert witness or as a consultant in this action.
   8        2.7 House Counsel: attorneys who are employees of a party to this action.
   9   House Counsel does not include Outside Counsel of Record or any other outside
  10   counsel.
  11        2.8 Non-Party: any natural person, partnership, corporation, association, or
  12   other legal entity not named as a party to this action.
  13        2.9 Outside Counsel of Record: attorneys who are not employees of a party to
  14   this action but are retained to represent or advise a party to this action and have
  15   appeared in this action on behalf of that party or are affiliated with a law firm which
  16   has appeared on behalf of that party.
  17        2.10 Party: any party to this action, including all of its officers, directors,
  18   employees, consultants, retained experts, and Outside Counsel of Record (and their
  19   support staffs).
  20        2.11 Producing Party:      a Party or Non-Party that produces Disclosure or
  21   Discovery Material in this action.
  22        2.12 Professional Vendors: persons or entities that provide litigation support
  23   services (e.g., photocopying, videotaping, translating, preparing exhibits or
  24   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  25   and their employees and subcontractors.
  26        2.13 Protected Material:        any Disclosure or Discovery Material that is
  27   designated as “CONFIDENTIAL.”
  28
                                                  3
Case 2:20-cv-09437-VAP-MRW Document 33 Filed 09/01/21 Page 4 of 17 Page ID #:320



   1         2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
   2   from a Producing Party.
   3   3.    SCOPE
   4         The protections conferred by this Stipulation and Order cover not only Protected
   5   Material (as defined above), but also (1) any information copied or extracted from
   6   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
   7   Material; and (3) any testimony, conversations, or presentations by Parties or their
   8   Counsel that might reveal Protected Material. However, the protections conferred by
   9   this Stipulation and Order do not cover the following information: (a) any
  10   information that is in the public domain at the time of disclosure to a Receiving Party
  11   or becomes part of the public domain after its disclosure to a Receiving Party as a
  12   result of publication not involving a violation of this Order, including becoming part
  13   of the public record through trial or otherwise; and (b) any information known to the
  14   Receiving Party prior to the disclosure or obtained by the Receiving Party after the
  15   disclosure from a source who obtained the information lawfully and under no
  16   obligation of confidentiality to the Designating Party. Any use of Protected Material
  17   at trial shall be governed by a separate agreement or order.
  18   4.     DURATION
  19         After final disposition of this litigation, the confidentiality obligations imposed
  20   by this Order shall remain in effect until a Designating Party agrees otherwise in
  21   writing or a court order otherwise directs. Final disposition shall be deemed to be the
  22   later of (1) dismissal of all claims and defenses in this action, with or without
  23   prejudice; and (2) final judgment herein after the completion and exhaustion of all
  24   appeals, rehearings, remands, trials, or reviews of this action, including the time
  25   limits for filing any motions or applications for extension of time pursuant to
  26   applicable law.
  27   ///
  28   ///
                                                  4
Case 2:20-cv-09437-VAP-MRW Document 33 Filed 09/01/21 Page 5 of 17 Page ID #:321



   1   5.   DESIGNATING PROTECTED MATERIAL
   2        5.1 Exercise of Restraint and Care in Designating Material for Protection: each
   3   Party or Non-Party that designates information or items for protection under this
   4   Order must take care to limit any such designation to specific material that qualifies
   5   under the standards set forth in Paragraph 2.2 above. To the extent it is practical to
   6   do so, the Designating Party must designate for protection only those parts of
   7   material, documents, items, or oral or written communications that qualify – so that
   8   other portions of the material, documents, items, or communications for which
   9   protection is not warranted are not swept unjustifiably within the ambit of this Order.
  10        Mass, indiscriminate, or routinized designations are prohibited. Designations
  11   that are shown to be clearly unjustified or that have been made for an improper
  12   purpose (e.g., to unnecessarily encumber or retard the case development process or
  13   to impose unnecessary expenses and burdens on other parties) expose the
  14   Designating Party to sanctions.
  15        If it comes to a Designating Party’s attention that information or items that it
  16   designated for protection do not qualify for protection or do not qualify for the level
  17   of protection initially asserted, that Designating Party must promptly notify all other
  18   parties that it is withdrawing the inapplicable designation.
  19        5.2 Manner and Timing of Designations: except as otherwise provided in this
  20   Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise stipulated
  21   or ordered, Disclosure or Discovery Material that qualifies for protection under this
  22   Order must be clearly so designated before the material is disclosed or produced.
  23   Designation in conformity with this Order requires:
  24             (a) for information in documentary form (e.g., paper or electronic
  25   documents, but excluding transcripts of depositions or other pretrial or trial
  26   proceedings), that the Producing Party shall affix the legend “CONFIDENTIAL” to
  27   each page that contains protected material. If only a portion or portions of the material
  28
                                                  5
Case 2:20-cv-09437-VAP-MRW Document 33 Filed 09/01/21 Page 6 of 17 Page ID #:322



   1   on a page qualifies for protection, the Producing Party also must clearly identify the
   2   protected portion(s) (e.g., by making appropriate markings in the margins.)
   3         A Party or Non-Party that makes original documents or materials available for
   4   inspection need not designate them for protection until after the inspecting Party has
   5   indicated which material it would like copied and produced. During the inspection
   6   and before the designation, all of the material made available for inspection shall be
   7   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
   8   it wants copied and produced, the Producing Party must determine which documents,
   9   or portions thereof, qualify for protection under this Order. Then, before producing
  10   the specified documents, the Producing Party must affix the appropriate legend
  11   “CONFIDENTIAL” language to each page that contains Protected Material. If only
  12   a portion or portions of the material on a page qualifies for protection, the Producing
  13   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  14   markings in the margins.) The Producing Party must affix the appropriate legend
  15   “CONFIDENTIAL” language to each page that contains Protected Material. If only
  16   a portion or portions of the material on a page qualifies for protection, the Producing
  17   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  18   markings in the margins.)
  19             (b) for testimony given in deposition or in other pretrial or trial
  20   proceedings: that the designating party shall identify on the record, before the close
  21   of the deposition, hearing, or other proceeding, all protected testimony. When it is
  22   impractical to identify separately each portion of testimony that is entitled to
  23   protection or it appears that substantial portions of the testimony may qualify for
  24   protection, the Designating Party may invoke on the record (before the deposition,
  25   hearing, or other proceeding is concluded) a right to have up to seven days from the
  26   date the deposition transcript is received by counsel for the Designating Party to
  27   identify the specific portions of the testimony as to which protection is sought. Only
  28   those portions of the testimony that are appropriately designated for protection within
                                                 6
Case 2:20-cv-09437-VAP-MRW Document 33 Filed 09/01/21 Page 7 of 17 Page ID #:323



   1   the seven days from the date the deposition transcript is received by counsel for the
   2   Designating Party shall be covered by the provisions of this Stipulated Protective
   3   Order.
   4             (c) for information produced in some form other than documentary and
   5   for any other tangible items: that the Producing Party affix in a prominent place on
   6   the exterior of the container or containers in which the information or item is stored
   7   the legend “CONFIDENTIAL” and produce a log within seven calendar days of
   8   production detailing the legal basis for the CONFIDENTIALITY Designation. If
   9   only a portion or portions of the information or item warrant protection, the
  10   Producing Party, to the extent practicable, shall identify the protected portion(s) and
  11   specify the level of protection being asserted.
  12        5.3 Inadvertent Failure to Designate: If timely corrected, an inadvertent failure
  13   to designate qualified information or items does not, standing alone, waive the
  14   Designating Party’s right to secure protection under this Order for such material.
  15   Upon timely correction of a designation, the Receiving Party must make reasonable
  16   efforts to assure that the material is treated in accordance with the provisions of this
  17   Order.
  18   6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
  19        6.1 Timing of Challenges.         Any Party or Non-Party may challenge a
  20   designation of confidentiality at any time that is consistent with the Court’s
  21   Scheduling Order. Unless a prompt challenge to a Designating Party’s confidentiality
  22   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary
  23   economic burdens, or a significant disruption or delay of the litigation, a Party does
  24   not waive its right to challenge a confidentiality designation by electing not to mount
  25   a challenge promptly after the original designation is disclosed.
  26        6.2 Meet and Confer: The Challenging Party shall initiate the dispute
  27   resolution process by providing written notice of each designation it is challenging
  28
                                                 7
Case 2:20-cv-09437-VAP-MRW Document 33 Filed 09/01/21 Page 8 of 17 Page ID #:324



   1   and describing the basis for each challenge, consistent with Central District of
   2   California Local Rule 37-1 and 37-2.
   3         6.3 Joint Stipulation: Any challenge submitted to the Court shall be via a joint
   4   stipulation pursuant to Local Rule 37-2.
   5   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   6         7.1 Basic Principles. A Receiving Party may use Protected Material that is
   7   disclosed or produced by another Party or CDCR in connection with this case only
   8   for prosecuting, defending, or attempting to settle this litigation. Such Protected
   9   Material may be disclosed only to the categories of persons and under the conditions
  10   described in this Order. When the litigation has been terminated, a Receiving Party
  11   must comply with the provisions of Section 13 below (FINAL DISPOSITION).
  12   Protected Material must be stored and maintained by a Receiving Party at a location
  13   and in a secure manner that ensures that access is limited to the persons authorized
  14   under this Order.
  15         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
  16   ordered by the court, permitted in writing by the Designating Party, or permitted by
  17   one of the exemptions in (a)-(e) of this section, a Receiving Party may not review or
  18   receive information or items designated “CONFIDENTIAL.” Information or items
  19   designated “CONFIDENTIAL” may only be received by, reviewed by, or disclosed
  20   to:
  21         (a) the Receiving Party’s counsel;
  22         (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure
  23   is reasonably necessary for this litigation and who have signed the
  24   “Acknowledgement and Agreement to Be Bound” (Exhibit A);
  25         (c) the court and its personnel;
  26         (d) court reporters and their staff, professional jury or trial consultants, and
  27   Professional Vendors to whom disclosure is reasonably necessary for this litigation
  28
                                                  8
Case 2:20-cv-09437-VAP-MRW Document 33 Filed 09/01/21 Page 9 of 17 Page ID #:325



   1   and who have signed the “Acknowledgment and Agreement to Be Bound”
   2   (Exhibit A);
   3        (e) the author or recipient of a document containing the information or a
   4   custodian or other person who otherwise possessed or knew the information,
   5   including if such author or recipient is a deponent, even if such deponent does not
   6   sign Exhibit A.
   7   8.   PROTECTED MATERIAL SUBPOENAED             OR   ORDERED PRODUCED       IN   OTHER
            LITIGATION.
   8
            If a Party is served with a subpoena or a court order issued in other litigation
   9
       that compels disclosure of any information or items designated in this action as
  10
       “CONFIDENTIAL” that Party must:
  11
            (a) promptly notify in writing the Designating Party. Such notification shall
  12
       include a copy of the subpoena or court order unless prohibited by law;
  13
            (b) promptly notify in writing the party who caused the subpoena or order to
  14
       issue in the other litigation that some or all of the material covered by the subpoena
  15
       or order is subject to this Protective Order. Such notification shall include a copy of
  16
       this Stipulated Protective Order; and
  17
            (c) cooperate with respect to all reasonable procedures sought to be pursued by
  18
       the Designating Party whose Protected Material may be affected.
  19
            If the Designating Party timely seeks a protective order, the Party served with
  20
       the subpoena or court order shall not produce any information designated in this
  21
       action as “CONFIDENTIAL” before a determination by the court from which the
  22
       subpoena or order issued, unless the Party has obtained the Designating Party’s
  23
       permission. The Designating Party shall bear the burden and expense of seeking
  24
       protection in that court of its confidential material – and nothing in these provisions
  25
       should be construed as authorizing or encouraging a Receiving Party in this action to
  26
       disobey a lawful subpoena or directive from another court.
  27
  28
                                                 9
Case 2:20-cv-09437-VAP-MRW Document 33 Filed 09/01/21 Page 10 of 17 Page ID #:326



    1   9.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
    2   LITIGATION
    3        (a) The terms of this Order are applicable to information produced by a Non-
    4   Party in this action and designated as “CONFIDENTIAL.” Such information
    5   produced by Non-Parties in connection with this litigation is protected by the
    6   remedies and relief provided by this Order. Nothing in these provisions should be
    7   construed as prohibiting a Non-Party from seeking additional protections.
    8        (b) In the event that a Party is required, by a valid discovery request, to produce
    9   a Non-Party’s confidential information in its possession, and the Party is subject to
   10   an agreement with the Non-Party not to produce the Non-Party’s confidential
   11   information, then the Party shall:
   12        (1) promptly notify in writing the Requesting Party and the Non-Party that some
   13   or all of the information requested is subject to a confidentiality agreement with a
   14   Non-Party;
   15        (2) promptly provide the Non-Party with a copy of the Stipulated Protective
   16   Order in this litigation, the relevant discovery request(s), and a reasonably specific
   17   description of the information requested; and
   18        (3) make the information requested available for inspection by the Non-Party.
   19        (c) If the Non-Party fails to object or seek a protective order from this court
   20   within 14 days of receiving the notice and accompanying information, the Receiving
   21   Party may produce the Non-Party’s confidential information responsive to the
   22   discovery request. If the Non-Party timely seeks a protective order, the Receiving
   23   Party shall not produce any information in its possession or control that is subject to
   24   the confidentiality agreement with the Non-Party before a determination by the court.
   25   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
   26   of seeking protection in this court of its Protected Material.
   27
   28
                                                  10
Case 2:20-cv-09437-VAP-MRW Document 33 Filed 09/01/21 Page 11 of 17 Page ID #:327



    1   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    2        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    3   Protected Material to any person or in any circumstance not authorized under this
    4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
    6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
    7   persons to whom unauthorized disclosures were made of all the terms of this Order,
    8   and (d) request such person or persons to execute the “Acknowledgment and
    9   Agreement to Be Bound” that is attached hereto as Exhibit A.
   10   11. INADVERTENT PRODUCTION              OF    PRIVILEGED      OR    OTHERWISE
            PROTECTED MATERIAL
   11
             When a Producing Party gives notice to Receiving Parties that certain
   12
        inadvertently produced material is subject to a claim of privilege or other protection,
   13
        the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   14
        Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   15
        may be established in an e-discovery order that provides for production without prior
   16
        privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   17
        parties reach an agreement on the effect of disclosure of a communication or
   18
        information covered by the attorney-client privilege or work product protection, the
   19
        parties may incorporate their agreement in the stipulated protective order submitted
   20
        to the court.
   21
        12. MISCELLANEOUS
   22
             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   23
        person to seek its modification by the court in the future.
   24
             12.2 Right to Assert Other Objections. By stipulating to the entry of this
   25
        Protective Order no Party waives any right it otherwise would have to object to
   26
        disclosing or producing any information or item on any ground not addressed in this
   27
   28
                                                 11
Case 2:20-cv-09437-VAP-MRW Document 33 Filed 09/01/21 Page 12 of 17 Page ID #:328



    1   Stipulated Protective Order. Similarly, no Party waives any right to object on any
    2   ground to use in evidence any of the material covered by this Protective Order.
    3        12.3 Filing Protected Material.           Without written permission from the
    4   Designating Party or a court order secured after appropriate notice to all interested
    5   persons, a Party may not file in the public record in this action any Protected Material.
    6   A Party that seeks to file under seal any Protected Material must comply with all
    7   applicable Local Rules for the Central District of California. Protected Material may
    8   only be filed under seal pursuant to a court order authorizing the sealing of the
    9   specific Protected Material at issue. If a Receiving Party’s request to file a Protected
   10   Material under seal pursuant to Local Rule 79-5 is denied by the court, then the
   11   Receiving Party may file the information in the public record unless otherwise
   12   instructed by the court.
   13   13. FINAL DISPOSITION
   14        Within 60 days after the final disposition of this action, as defined in paragraph
   15   4, each Receiving Party must return all Protected Material to the Producing Party or
   16   destroy such material. As used in this subdivision, “all Protected Material” includes
   17   all copies, abstracts, compilations, summaries, and any other format reproducing or
   18   capturing any of the Protected Material. Whether the Protected Material is returned
   19   or destroyed, upon receipt of request by Producing Party, the Receiving Party must
   20   submit a written certification to the Producing Party (and, if not the same person or
   21   entity, to the Designating Party) by the 60-day deadline that (1) identifies (by
   22   category, where appropriate) all the Protected Material that was returned or destroyed
   23   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
   24   compilations, summaries or any other format reproducing or capturing any of the
   25   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
   26   archival copy of all pleadings, motion papers, trial, deposition, and hearing
   27   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   28   reports, attorney work product, and consultant and expert work product, even if such
                                                  12
Case 2:20-cv-09437-VAP-MRW Document 33 Filed 09/01/21 Page 13 of 17 Page ID #:329



    1   materials contain Protected Material. Any such archival copies that contain or
    2   constitute Protected Material remain subject to this Protective Order as set forth in
    3   Paragraph 4. (DURATION.)
    4
        IT IS SO STIPULATED:
    5
        Dated: August 30, 2021                       Respectfully Submitted,
    6
                                                     ROB BONTA
    7                                                Attorney General of California
                                                     GIAM M. NGUYEN
    8                                                Supervising Deputy Attorney General
    9
   10
   11                                                AUDRA C. CALL
                                                     Deputy Attorney General
   12                                                Attorneys for Defendants
                                                     L. Bridgeforth, J. Hanks,
   13                                                M. Vaughan, B. Perez, A. Gaffney,
                                                     M. Rosales, G. Hernandez and
   14                                                T. Lewandowski
   15
   16
        Dated: August 30, 2021                       MEDINA ORTHWEIN, LLP
   17
   18
                                                     /s/ Felicia Medina
   19
                                                     FELICIA MEDINA
   20                                                Attorneys for Plaintiff
                                                     Jason Harmon
   21
   22
   23
             PURSUANT TO THE STIPULATION, IT IS SO ORDERED.
   24
   25
        DATED: 6HSWHPEHU                   ______________________________
   26                                            0LFKDHO 5 :LOQHU
                                                 United States 0DJLVWUDWH Judge
   27
   28
                                                13
Case 2:20-cv-09437-VAP-MRW Document 33 Filed 09/01/21 Page 14 of 17 Page ID #:330



    1                                    ATTESTATION
    2        I, Audra C. Call, attest that the above listed signatories, on behalf of whom
    3   this document is being filed, concur with the contents of this document and have
    4   authorized this filing.
    5
    6   DATED: August 30, 2021                   ________________________________
    7                                            Audra C. Call
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 14
Case 2:20-cv-09437-VAP-MRW Document 33 Filed 09/01/21 Page 15 of 17 Page ID #:331



    1                                       EXHIBIT A
    2           ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
    3        I, _____________________________ [print or type full name], of
    4   __________________________ [print or type full address], declare under penalty of
    5   perjury that I have read in its entirety and understand the Stipulated Protective Order
    6   that was issued by the United States District Court for the Central District of
    7   California on __________ in the case of ___________ [insert formal name of the
    8   case and the number and initials assigned to it by the court]. I agree to comply with
    9   and to be bound by all the terms of this Stipulated Protective Order and I understand
   10   and acknowledge that failure to so comply could expose me to sanctions and
   11   punishment in the nature of contempt. I solemnly promise that I will not disclose in
   12   any manner any information or item that is subject to this Stipulated Protective Order
   13   to any person or entity except in strict compliance with the provisions of this Order.
   14        I further agree to submit to the jurisdiction of the United States District Court
   15   for the Central District of California for the purpose of enforcing the terms of this
   16   Stipulated Protective Order, even if such enforcement proceedings occur after
   17   termination of this action.
   18        I hereby appoint __________________________ [print or type full name] of
   19   __________________________________ [print or type full address and telephone
   20   number] as my California agent for service of process in connection with this action
   21   or any proceedings related to enforcement of this Stipulated Protective Order.
   22        Date: _________________________________
   23        City and State where sworn and signed: ______________________________
   24        Printed name: ______________________________
                           [printed name]
   25
             Signature:      __________________________________
   26                        [signature]
   27
        LA2021601046
   28   GRF[

                                                 15
Case 2:20-cv-09437-VAP-MRW Document 33 Filed 09/01/21 Page 16 of 17 Page ID #:332




                                 CERTIFICATE OF SERVICE

   Case Name:     . Harmon, Jason v.                        No.    2:20-cv-9437 VAP (MRW)
                  Lewandowski, et al.

   I hereby certify that on August 31, 2021, I electronically filed the following documents with the
   Clerk of the Court by using the CM/ECF system:
   STIPULATED [PROPOSED] PROTECTIVE ORDER
   Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
   I am employed in the Office of the Attorney General, which is the office of a member of the
   California State Bar at which member's direction this service is made. I am 18 years of age or
   older and not a party to this matter. I am familiar with the business practice at the Office of the
   Attorney General for collection and processing of correspondence for mailing with the United
   States Postal Service. In accordance with that practice, correspondence placed in the internal
   mail collection system at the Office of the Attorney General is deposited with the United States
   Postal Service with postage thereon fully prepaid that same day in the ordinary course of
   business.
   I further certify that some of the participants in the case are not registered CM/ECF users. On
   August 31, 2021, I have caused to be mailed in the Office of the Attorney General's internal mail
   system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatched it to
   a third party commercial carrier for delivery within three (3) calendar days to the following non-
   CM/ECF participant
   Felicia Medina
   230 Grand Avenue Suite 201
   Oakland, CA 94610

   Jennifer Orthwein
   230 Grand Avenue Suite 201
   Oakland, CA 94610

   Shauna Madison
   230 Grand Avenue Suite 201
   Oakland, CA 94610


   I declare under penalty of perjury under the laws of the State of California and the United States
   of America the foregoing is true and correct and that this declaration was executed on August
   31, 2021 at Los Angeles, California.
Case 2:20-cv-09437-VAP-MRW Document 33 Filed 09/01/21 Page 17 of 17 Page ID #:333




   Electronically filed

               Aida L. Paraiso
                 Declarant                                         Signature


   Mailed in the Office of the Attorney General's internal mail system


                   Kiry Yeoun                                      /s/ K. Yeoun
                    Declarant                                         Signature
